Citation Nr: 1505953	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  05-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee status-post arthroscopic medial meniscectomy (right knee disability). 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee with chondromalacia (left knee disability).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In December 2011, the Board issued a decision that, in part, denied the claims of entitlement to an evaluation in excess of 10 percent for service-connected right knee disability and entitlement to an evaluation in excess of 10 percent for service-connected left knee disability.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new hearing has been conducted.  In June 2014, the Board vacated the portion of the December 2011 Board decision that denied entitlement to evaluations in excess of 10 percent each for service-connected right and left knee disabilities.  

In December 2014, the Veteran again testified before the undersigned VLJ during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  

During his December 2014 Board videoconference hearing, the Veteran testified that in January 2015 he would be medically retiring from work because of his bilateral knee disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  As such, a claim TDIU has been raised and is considered on appeal.

 A review of the documents contained on the Virtual VA paperless claims processing system has been performed in conjunction with this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected left and right knee disabilities.  He is currently assigned a 10 percent evaluation for each knee.  Based on a review of the claims folder, the Board finds that additional evidence is needed prior to adjudication of the claims. 

During the December 2014 Board hearing, the Veteran testified that the severity of his left and right knee disabilities have worsened since he was last examined by VA in September 2010.  See hearing transcript, page 3.  Given the Veteran's lay testimony as well as the passage of time since the last VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Accordingly, in order to accurately assess the severity of the Veteran's service-connected bilateral knee disabilities, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

In addition, the Board notes that the most recent VA treatment record associated with the Veteran's claims file is dated in March 2011.  The Veteran's VA treatment records should be updated and associated with the claims folder. 

Lastly, during the December 2014 Board hearing, the Veteran testified that he is medically retiring from his occupation because of the severity of his bilateral knee disability.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  

While the Veteran has asserted that his disabilities affects his ability to maintain his employment, it is unclear whether the Veteran's service-connected disabilities will satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim under 38 C.F.R. § 4.16 for schedular and extra-schedular considerations.  Any additional development should be undertaken as necessary.

2. Obtain the Veteran's VA treatment records dated from March 2011 forward.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3. Schedule the Veteran for an examination to determine the nature and severity of his bilateral knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.  All pertinent knee pathology which is found on examination should be noted in the evaluation report. 

In the examination report, the examiner should discuss any limitation of motion of the Veteran's knees.  Also, the examiner should discuss any instability found to be associated with the service-connected disorder. 

Further, the examiner should discuss whether either of the Veteran's knees exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses any of his repeatedly over a period of time.

The examiner should also provide an opinion addressing the extent to which the Veteran's bilateral knee disabilities affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities. 

The examiner must explain the rationale for all opinions.

4. After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating for the service-connected right and left knee disabilities as well as the claim for a TDIU rating.  The adjudication the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




